2/09/15

Court of Appeals District

Cadena Reeves Justice Center


300 Dolorosa Suite 3200
                                                                                                                       .*....

                                                                                                           c-n

San Antonio Texas 780205-3037
                                                                               I   ;
                                                                                           K
                                                                                           .-.;
                                                                                                      \,
                                                                                                           -n
                                                                                                           rn
                                                                                                           GO
                                                                                                                       :•
                                                                                                                            -
                                                                                                                                         '•


Honorable Judge Little John                                                                                ro          "•*
                                                                                                                       -•.—[-
                                                                                                                                 r' •—
                                                                                                           CD

                                                                               1—
                                                                                           c^              13
From:                                                                              i ""^--^                ~:               .   -,



                                                                                                  c^_      ro
                                                                                                                                     •




                                                                                           1 •''•''            •   •


Maryann Castro Pro-se Appellant                                                                 , \   •    —             ••




                                                                                       •
                                                                                                           CO           - ' _


1501 Olive


Jourdanton Texas 78026


Court Of Appeals Number-04-14-00785

Trial Court Case Number-2011-CI-15957




                        MOTION TO DENY CONTEST OF AFFIDAIVIT INDIGENCY


Here comes Maryann Castro, Pro Se Appellant in Bexar County Court, Maryann Castro is disabled and
it was ignored in the agreement for final divorce on 10/30/13 which is now in Appeals Court. Maryann
Castro is praying for the Court to stop the Prejudice Counsel Joseph Appelt is denying a disabled
persons right to Justice and aide. His Client Manuel Castro has not supported Maryann Castro on the
day of filing of divorce 10/2011 he has been supporting his mistress the non-spouse Christina Pacheco
listed in the Agreement for Final Divorce and Counsel Joseph Appelt Committed Fraud with his Client
Manuel Castro used a Comparative Market Analysis-Realtors Opinion that says not to be used as an
Appraisal and it was used to overvalue the Community to hurt Maryann Castro. Counsel Joseph
Appelt also processed a divorce while his Client was in active bankruptcy owing the mortgage of
73,000 and did not tell the Court or Judge Canales on 10/30/13. Maryann Castro had to use her
income of 3500 to secure the Community that Manuel Castro did not pay and intended to defraud
Maryann Castro of 40,000 money that is owed to the Mortgage. Community was scheduled for
foreclosure on 1/6/2015 Counsel Joseph Appelt and client Manuel Castro also hid martial asset Keogh
pension plan and 99 subaru in the Agreement it was hidden from Maryann Castro that is a fraud Rico
Conspiracy to Commit Fraud.

Maryann Castro has filed for Emergency Maintence support due to disabled spouse, and fraud on the
Community and is asking Appeals Court for Judicial Interference for Justice.